Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1 and 12:
The prior art fails to teach generating the single 2D geometry image includes: performing an authalic spherical parametrization to map the three-dimensional object model to a surface of a sphere, mapping the authalic spherical parameterization to an octahedron, and cutting the octahedron to form the 2D geometry image from a plurality of faces of the octahedron; and providing the single 2D geometry image as input to a shape analysis task to enable shape analysis of the 3D object model based only on information encoded in the single 2D geometry image in the machine learning framework.
As per independent claim 20:
	The prior art fails to teach generating a single 2D geometry image corresponding to a 3D object model; and providing the single geometry image as input to a shape analysis task to enable shape analysis of the 3D object model based only on information encoded in the single 2D geometry image in the machine learning framework the shape analysis task includes a shape retrieval process in which the single 2D geometry image is provided as an input to a trained convolutional neural network (CNN) that generates an output vector; and wherein the shape retrieval process includes retrieval of another 2D geometry image stored in a database based on a Euclidean distance or a Manhattan distance between the output vector and a predetermined output vector of the other 2D geometry image stored in the database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613